*703Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
Por considerar que el Departamento de Estado no tiene la autoridad de expedir credenciales de prensa para ser utilizadas como identificación, y que al hacerlo y adoptar como criterio para su expedición el concepto Prensa General Activa de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. sec. 301 et seq., se ha excedido de la autoridad delegada, disentimos.
J — 1
Ángel Padilla Piña, Director del periódico Disidente so-licitó en el Departamento de Estado una credencial de periodista. La empresa periodística que publica Disidente es Disidente Universal de Puerto Rico, Inc., una corpora-ción sin fines de lucro dedicada a denunciar las violaciones de derechos humanos en Cuba. Acompañó con su solicitud una carta firmada por la secretaria de la corporación, en la que se hizo constar que Padilla Piña es el director del pe-riódico y que “entre sus funciones está cubrir eventos locales e internacionales relacionados con las violaciones de los Derechos Humanos en Cuba”. Apéndice, pág. 155.
A tenor con lo dispuesto en el Reglamento para Regir la Expedición, Renovación, Cancelación, Uso y Responsabili-dades de la Certificaciones de Prensa Núm. 5285 de 3 de agosto de 1995 (en adelante Reglamento Núm. 5285), el Departamento de Estado denegó dicha certificación, ya que el periodismo no constituía su medio principal de vida. El señor Padilla Piña solicitó, sin éxito, una reconsideración ante el Departamento de Estado.
*704Acudió al Tribunal de Circuito de Apelaciones a impug-nar la constitucionalidad de dicho Reglamento y de la See. 2-408(e) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 488(e). Inicialmente, el Tribunal de Circuito de Apelaciones, Circuito Regional I (San Juan), confirmó el dictamen administrativo. Sin embargo, en reconsideración, decretó la inconstitucionalidad de los preceptos impugnados.
Dicho foro apelativo concluyó que ambas disposiciones eran inconstitucionales de su faz. Señaló que “[e]n efecto, la referida certificación y en particular la tarjeta de iden-tificación tipo clip-on que expide el Departamento de Es-tado, es en muchas ocasiones lo único que permite a un periodista entrar a una conferencia de prensa o un área restringida al público en general”. Apéndice, pág. 205. In-conforme, el Procurador General recurre ante nos.
La opinión de este Tribunal revoca al foro apelativo y concluye que tanto la Sec. 2-408(e) de la Ley de Vehículos y Tránsito de Puerto Rico, supra, como el Reglamento Núm. 5285 del Departamento de Estado, supra, se sostienen constitucionalmente por tratarse de una legislación remedial y eminentemente socioeconómica, cuyo único beneficio es expedir una tablilla especial de prensa a los periodistas acreditados por dicha agencia gubernamental. Considera también que el efecto de estas disposiciones sobre el dere-cho a la libertad de prensa, si alguno, es incidental.
Para lograr un análisis adecuado y completo de lo que verdaderamente está planteado en este caso, es necesario distinguir entre la expedición de una credencial de prensa que identifique a su portador como miembro de la prensa de Puerto Rico y la expedición de una certificación cuyo propósito exclusivo sea habilitar a su portador para que obtenga el beneficio de una tablilla especial de prensa que le permita estacionarse en lugares reservados para uso ex-clusivo de la prensa.
*705Lo primero, la expedición de la credencial, afecta direc-tamente la función medular de la prensa. No hay duda de que una credencial de prensa expedida por un organismo gubernamental, que identifica a su portador como miembro de la prensa de Puerto Rico, facilita sustancialmente las labores del periodista al sobeitar información y el acceso a determinadas funciones y eventos del Estado, en los cuales usualmente se requiere que la prensa se identifique como tal. Además de facilitar su labor periodística, le otorga una ventaja significativa sobre aquellos otros miembros de la prensa que no gozan de este endoso oficial. (1)
Lo segundo, el uso de una tablilla especial de prensa no incide de modo directo en el acceso a funciones y eventos o en la labor de solicitar información. Sin embargo, no hay duda de que hace más cómoda la labor de recopilar infor-mación, aspecto esencial de su trabajo como periodista.
Aclarada la diferencia entre ambos conceptos, examine-mos el derecho aplicable.
II
La decisión del Departamento de Estado se hizo al am-paro del Reglamento Núm. 5285. Este reglamento, que re-gula las certificaciones de la prensa, fue adoptado en vir-tud de la autoridad conferida por el Subcapítulo II de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. secs. 2121-2141) y por la Sec. 2-408(e) de la Ley de Vehículos y Tránsito de Puerto Rico, Ley Num. 141 de 20 de julio de 1960, según enmendada, supra. Art. 1 del Reglamento Núm. 5285, supra, pág. 1.
Examinadas estas leyes, no encontramos autorización legislativa alguna para que el Departamento de Estado ex-*706pida certificaciones de prensa que sirvan como credenciales. Las secciones de ley, citadas como base legal por el propio reglamento, no tienen referencia alguna a las credenciales de prensa.
La Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2151, dispone cuáles serán los derechos que se habrán de salvaguardar en los procedimientos adjudica-tivos formales ante las agencias: la notificación oportuna, el derecho a presentar evidencia, y el derecho a una adju-dicación imparcial y a que la decisión sea fundamentada en el expediente.
La otra sección de ley, citada como autoridad para el Reglamento Núm. 5285, es la Sec. 2-408(e) de la Ley Núm. 141, supra, conocida como la Ley de Vehículos y Tránsito de Puerto Rico (en adelante Ley Núm. 141). Esta ley auto-riza al Secretario de Transportación y Obras Públicas a reglamentar todo lo concerniente al uso y a la expedición de las tablillas que identifican los vehículos de motor en Puerto Rico. La Ley Núm. 28 de 5 de mayo de 1976 (9 L.P.R.A. sec. 488) enmendó la Ley Núm. 141 y le añadió la Sec. 2-408, supra, con el propósito de que el Secretario de Transportación y Obras Públicas pudiese autorizar el uso de una tablilla especial de prensa para los miembros de la Prensa General Activa. Dicha sección dispone, en lo perti-nente:
(e) Para efectos de esta sección(2) la frase “miembros de la Prensa General Activa” significará aquellas personas debida-mente certificadas por el Departamento de Estado que se dedi-can a la búsqueda de información de día a día para los medios noticiosos del país y para los cuales esta ocupación constituye su medio principal de vida.
Un examen de la disposición citada refleja que el requi-sito de ser miembro de la Prensa General Activa, y su con-*707siguiente definición, es para el propósito exclusivo de obte-ner la tablilla especial de prensa. Se le requiere al solicitante que acuda al Departamento de Estado para que éste lo certifique como miembro de la Prensa General Activa. Para ello es necesario que cumpla con dos (2) requi-sitos: debe dedicarse día a día a la búsqueda de informa-ción para los medios noticiosos del país, y el periodismo debe constituir su medio principal de vida. La expedición de una tablilla especial de prensa claramente es un bene-ficio concedido por el Estado para los miembros de la Prensa General Activa y está condicionado a que los solici-tantes cumplan con los requisitos antes descritos.
Sin embargo, dicho estatuto no le otorgó poderes adicio-nales al Departamento de Estado para expedir certificacio-nes de prensa que se utilicen para otros propósitos. El De-partamento de Estado tampoco tiene autoridad para utilizar los requisitos de la Ley de Vehículos y Tránsito de Puerto Rico como los criterios rectores para la expedición de una credencial de prensa. Nada hay en la letra de la Ley de Vehículos y Tránsito de Puerto Rico, ni en el historial de sus enmiendas(3) que refleje la intención, ni la autoriza-ción de la Asamblea Legislativa para que se extendiese a la expedición de las credenciales de prensa los criterios antes esbozados, que fueron adoptados por las enmiendas a la Ley Núm. 141 para la expedición de las tablillas especiales de prensa.
Sin embargo, una lectura completa y cuidadosa del re-glamento impugnado revela que éste expresamente reco-*708noce que su propósito es dual. El Art. 1 dispone que el propósito del Reglamento Núm. 5285, supra, pág. 1, es es-tablecer las normas para expedir, renovar, cancelar, uso y responsabilidades que conlleva el uso de las certificaciones de prensa. Este documento “certifica que su poseedor es un miembro de la Prensa General Activa en Puerto Rico y que así fue certificado por la empresa o corporación para la cual trabaja”.(4) íd. Además, establece un procedimiento para certificar a los “Miembros de la Prensa General Activa” para los efectos de solicitar una tablilla especial de prensa. íd.
Es decir, según el reglamento, el Departamento de Es-tado se ha tomado la prerrogativa de regular todo lo con-cerniente a las credenciales de prensa, además de estable-cer un procedimiento para certificar a aquellos periodistas que por pertenecer a la Prensa General Activa pueden so-licitar la tablilla especial de prensa. Cabe recalcar que, se-gún examinamos, la autorización legislativa es sólo para lo segundo.
Al examinar el Reglamento Núm. 5285, no queda duda de que la certificación de prensa expedida es de facto un carnet de identificación de prensa. El Art. 3(1) del Regla-mento Núm. 5285, supra, pág. 6, dispone que el Departa-mento de Estado emitirá una certificación laminada tipo “clip-on” para que el periodista la utilice en su vestimenta y sea visible cuando desempeña sus funciones en la calle.
Del propio reglamento se desprende el propósito de que dicha certificación sirva como identificación. El Art. 4(A) del Reglamento Núm. 5285, supra, pág. 6, claramente dis-pone:
El solicitante [a quien] se le expida una Certificación de Prensa podrá utilizarla tan sólo como certificación de que es un miembro de la Prensa General Activa dedicado a la búsqueda *709de información de día a día para un medio noticioso debida-mente registrado y para el que dicha labor constituye su medio principal de vida.
Esta certificación tan sólo servirá como método de identifica-ción cuando su portador esté cubriendo eventos asignados por el medio noticioso para el cual labora y como certificación re-querida por la Ley Núm. 141, Sección 2-408(e), [supra], (Enfa-sis suplido.)
El reglamento dispone que sólo podrán solicitar una cer-tificación de prensa los mayores de dieciocho (18) años que sean miembros de la Prensa General Activa, según defi-nido el concepto en el propio Reglamento. Art. III del Re-glamento Núm. 5285, supra. El Art. II(A) del citado Regla-mento, págs. 1-2, define el término Miembro de la Prensa General Activa como:
Dueño, gerente general, directores, directores asociados, jefes de redacción, reporteros, editores, fotoperiodistas y todo personal que realice trabajo periodístico y que forme parte del personal del Departamento de Noticias de una empresa o corpora-ción periodística, registrada en el Departamento de Estado de Puerto Rico y que ejerza el periodismo escrito, radial o televi-sado en Puerto Rico, dedicado a la búsqueda, elaboración, edi-ción o difusión de la noticia de interés general, que se desem-peñe en sus labores en forma directa y consistente para dicha empresa o corporación y cuya prestación de servicios está cer-tificada por la parte servida y para el cual esta ocupación cons-tituye su medio principal de vida. Reglamentos del Estado Li-bre Asociado de Puerto Rico, sec. 202(A).
Es decir, a tenor del Reglamento Núm. 5285, la condi-ción de dedicarse día a día a la búsqueda de información para los medios noticiosos del país y de que el periodismo constituya el medio principal de vida del miembro de la prensa es un requisito tanto para la credencial como para la certificación que permite obtener la tablilla especial de prensa.
El reglamento adopta el criterio de la Ley Núm. 141, según enmendada, establecido para propósitos exclusivos de expedir tablillas especiales de prensa, y lo incorpora y traspone a la función de expedir credenciales. Además, sin *710tener la autorización legislativa para ello, se atribuye la función de expedir credenciales de prensa que sirven de identificación. Esta no fue la intención ni la autorización otorgada por la Asamblea Legislativa al Departamento de Estado. Examinado desde esta perspectiva, se desprende que el Reglamento Núm. 5285 se excedió de la autoridad delegada y resulta claramente ultra vires.
Nuestra doctrina y jurisprudencia, siguiendo los postu-lados del Tribunal Supremo de Estados Unidos, ha recono-cido la delegación del poder de reglamentar en las agencias y los departamentos de la Rama Ejecutiva. Sin embargo, a pesar de reconocer la validez constitucional de los estánda-res de delegación generales y amplios, hemos reiterado que un reglamento no puede excederse o extralimitarse de la delegación concedida. Un reglamento que se extralimita de lo autorizado por el mandato legislativo es nulo e insostenible. El proceso analítico, que debe seguirse al exa-minar la validez de un reglamento, requiere como punto de partida determinar si la actuación administrativa está au-torizada por la ley habilitadora. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987); Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996).
Nada hay en las leyes habilitadoras del Reglamento Núm. 5285 que autorice al Departamento de Estado a ex-pedir credenciales de prensa que sirvan como medio de identificación, y mucho menos a hacer extensivo los crite-rios restrictivos diseñados para la expedición de tablillas especiales de prensa a la expedición de esas credenciales de prensa.
La situación es más grave aún si consideramos que se trata de un asunto que afecta las funciones medulares de la prensa. El Departamento de Estado se ha abrogado la facultad de identificar y definir quién pertenece a la prensa en Puerto Rico. Al exigir que un miembro de la prensa cumpla con los requisitos de dedicarse día a día a la bús-*711queda de información y que éste sea su medio principal de vida como requisito de umbral para expedirle una creden-cial de prensa que le servirá como identificación al llevar a cabo sus labores periodísticas, restringe de manera peli-grosa la definición de prensa en Puerto Rico e incide de un modo inaceptable en el derecho a la libertad de prensa re-conocido en el Art. II, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1, y en la Primera Enmienda de la Consti-tución de Estados Unidos de América.
Nuestros pronunciamientos anteriores han adoptado una visión amplia y abarcadora del concepto prensa. Tam-bién hemos otorgado gran respeto y protección a la labor de la prensa:
... “Lo que se debe proteger no es la institución en sí, sino la labor de la prensa: viabilizar un vehículo de información y opi-nión, informar y educar al público, ofrecer críticas, proveer un foro para la discusión y el debate, y actuar como un sustituto para obtener noticias e información para sus lectores, que por sí y como individuos no pueden o no desean compilarla. Una ga-rantía especial de la libertad de prensa deberá aplicar no sola-mente a aquellos que la corte podía clasificar como ‘prensa’ sino a quienquiera, de cualquier tamaño, y cualquier medio, que regularmente asuma la misión de prensa”. (Enfasis en el original.) Oliveras v. Paniagua Diez, 115 D.P.R. 257, 268 (1984).(5)
Esta posición es cónsona con los pronunciamientos del Tribunal Supremo de Estados Unidos:
The liberty of the press is not confined to newspapers and periodicals. It necessarily embraces pamphlets and leaflets. ... The press in its historic connotation comprehends every sort of publication which affords a vehicle of information and opinion. Lovell v. Griffin, 303 U.S. 444, 452 (1938).
*712III
Una vez determinado que el Reglamento Núm. 5285 es inválido por excederse de la autoridad delegada por la Asamblea Legislativa, nos corresponde analizar cuidadosa-mente la sección de la Ley de Vehículos y Tránsito de Puerto Rico que autoriza la expedición de unas tablillas especiales para la prensa, para determinar si infringe al-guna cláusula constitucional.
Somos de la opinión de que la primacía de la libertad de expresión y de prensa en nuestro ordenamiento constitu-cional requiere un análisis más cuidadoso y exhaustivo, tanto de la situación de hechos presentada ante nos como del derecho aplicable, que la llevada a cabo por la opinión de este Tribunal. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971).
De los hechos y de la ley se desprende que el Estado ha establecido un trato diferente para varios miembros de la prensa. A través del criterio establecido para definir la Prensa General Activa, ha otorgado selectivamente el be-neficio de unas tablillas especiales de prensa. El hecho de que se trata de un beneficio no conlleva que el análisis que hagamos pueda ser menos riguroso. Los tribunales, ante una alegación de inconstitucionalidad, han rehusado dis-tinguir entre derechos o privilegios. Goldberg v. Kelly, 397 U.S. 254, 262 (1970).
Cuando es el Estado quien distingue, ya sea para impo-ner cargas o beneficios, entre sectores de la prensa o entre miembros de la prensa, hay que examinar las disposiciones impugnadas tanto bajo la cláusula de igual protección de las leyes como bajo la protección sustantiva del derecho a la libre expresión y prensa garantizado por la Primera En-mienda de la Constitución federal. Véanse, a modo ilustrativo: Borreca v. Fasi, 369 F. Supp. 906 (D. Haw. 1974); Con*713sumers Union of U.S., Inc. v. Periodical Corresp. Ass’n., 365 F. Supp. 18, 25 (D. D.C. 1973); Quad-City Community News Service, Inc. v. Jebens, 334 F. Supp. 8 (S.D. Iowa 1971). Un trato diferencial entre sectores o miembros de la prensa implica tanto la cláusula de igual protección de las leyes como la Primera Enmienda, y es particularmente sospechoso. McCoy v. Providence Journal Co., 190 F.2d 760 (1er Cir. 1951). La situación ante nos requiere, pues, un análisis al amparo de ambas cláusulas constitucionales, y sus parámetros deben satisfacerse para que la sección de ley impugnada pueda sostenerse.
Un estatuto que de su faz diferencia entre los miembros de un sector particular de la prensa en la imposición de una carga o en la concesión de un beneficio, es de por sí sospechoso.(6) Grosjean v. American Press Co., 297 U.S. 233, 251 (1936). El hecho de que no exista un motivo o una intención discriminatoria por parte de la Asamblea Legis-lativa no cura esta sospecha. Para que suija una violación a la Primera Enmienda no es condición indispensable que exista un motivo ilícito. Minneapolis Star v. Minnesota Comm’r of Rev., 460 U.S. 575, 591-592 (1983).
Toda disposición que diferencie entre sectores o miem-*714bros de la prensa, ya sea para conceder credenciales, faci-litar acceso, conceder beneficios o imponer cargas, debe so-meterse a un escrutinio estricto donde se le exija al Estado demostrar que dicho tratamiento diferencial obedece a un interés apremiante que no puede satifacerse de un modo menos oneroso. Sherril v. Knight, 569 F.2d 124 (D.C. Cir. 1977); American Broadcasting Companies, Inc. v. Cuomo, 570 F.2d 1080 (2do Cir. 1977); Borreca v. Fasi, supra; Quad-City Community News Service, Inc. v. Jebens, supra.
Es necesario proteger a la prensa de un trato diferencia-dor y selectivo por parte del Estado, ya que muchas veces es el resultado de un intento indirecto para controlar cier-tas publicaciones y su contenido. Al amparo de la citada Primera Enmienda, aun en casos en los que no se ha esta-blecido un propósito discriminatorio, los tribunales han re-conocido el peligro que representa la posibilidad de que a través de establecer un trato selectivo entre miembros de la prensa, el Estado señale a aquellos sectores de la prensa que cuestionan el funcionamiento gubernamental o asu-men posiciones de oposición. American Broadcasting Companies, Inc. v. Cuomo, supra, pág. 1083.
Conceder a ciertos miembros de la prensa un trata-miento favorable sobre otros medios de la prensa también representa un precedente peligroso:
... The danger in granting favorable treatment to certain members of the media is obvious: it allows the government to influence the type of substantive media coverage that public events will receive. Such a practice is unquestionably at odds with the first amendment. Anderson v. Cryovac, Inc., 805 F.2d 1, 9 (1er Cir. 1986).
Corresponde, pues, a este Tribunal analizar si el criterio escogido por la Asamblea Legislativa para definir Prensa General Activa y para excluir a un sector de la prensa del beneficio particular de unas tablillas especiales de prensa, el cual indudablemente hace más cómoda y facilita su la*715bor de recopilar información, puede de facto incidir en el tipo de publicación que queda excluida de dicho beneficio.
Diferimos de la apreciación que hace la mayoría de que el criterio escogido no guarda relación con el tamaño o el poder de la empresa periodística, y de que la negativa de una certificación de prensa a Padilla Piña no le impide ni restringe su libertad de prensa, ya que su único efecto es el no concederle el beneficio de la tablilla especial de prensa, lo cual no afecta la publicación del periódico y el acceso a la información que ha de publicarse. Diferimos también de su conclusión de que el criterio utilizado para diferenciar en-tre los varios miembros de la prensa no representa el peli-gro de suprimir determinada idea o expresión, por lo cual no se infringe el derecho a la libertad de prensa de los miembros de la prensa excluidos del beneficio.
Es ingenuo pensar que las empresas periodísticas pe-queñas o incipientes, aquellas de baja circulación o que, aunque publican regularmente sólo hacen varias ediciones al año, tengan suficientes recursos económicos para pagar a sus empleados un salario adecuado que permita que el trabajo que realizan para esa empresa periodística sea su medio principal de vida. Por necesidad, el criterio adop-tado excluye del beneficio particular de las tablillas espe-ciales de prensa a todo un sector particular de la prensa: las empresas periodísticas con pocos recursos económicos.
Debe ser motivo de honda preocupación el criterio eco-nómico seleccionado por la Asamblea Legislativa para de-finir Prensa General Activa, por la existencia de una corre-lación entre el poder y los recursos económicos de una empresa periodística y el contenido y punto de vista pre-sentado por éstas. Como regla general, los periódicos que representan posiciones de minoría o de vanguardia no go-zan de mucha circulación ni cuentan con suficientes recur-sos económicos. Al otorgar el beneficio de las tablillas espe-ciales de prensa a base de un criterio económico, existe la posibilidad real de estar excluyendo de éste a todo un see-*716tor de la prensa que representa posiciones y puntos de vista que no gozan del endoso de la mayoría.
No hay duda, y así lo reconoce la opinión de este Tribunal, que las tablillas especiales de prensa facilitan la labor del periodista en la recopilación de información. El Disfru-tar de unos estacionamientos reservados le hace más có-modo el acceso a aquellos lugares a donde debe acudir en la búsqueda de la noticia que ha de publicar. Al escoger el criterio de que el miembro de la prensa se dedique diaria-mente a la búsqueda de información y de que éste sea su medio principal de vida, la Asamblea Legislativa quiso be-neficiar y favorecer al periodista que se dedica diariamente a la búsqueda de información como medio principal de vida. La opinión de este Tribunal considera que este es un fin legítimo y encomiable y que, por lo tanto, este trato particular a un sector de la prensa no ofende la libertad de prensa.
Sin embargo, cabe señalarse, que el derecho a la liber-tad de expresión y de prensa impone limitaciones sustan-ciales a la actuación gubernamental, aun cuando ella per-siga un fin legítimo y encomiable:
... the First Amendment as we understand it today rests on the premise that it is government power, rather than private power, that is the main threat to free expression; and as a consequence, the Amendment imposes substantial limitations on the Government even when it is trying to serve concededly praiseworthy goals. Turner Broadcasting System, Inc. v. F.C.C., 512 U.S. 622, 685 (1994), opinión disidente de la Juez O’Connor.
Aun en caso de que la mayoría de este Tribunal no es-tuviese de acuerdo con nuestra conclusión de que hay una correlación entre el criterio económico utilizado por la Asamblea Legislativa para otorgar el beneficio de las tabli-llas especiales de prensa y el tamaño, poder y contenido de la prensa, debemos señalar que la opinión de este Tribunal reconoce expresamente la posibilidad de que las disposicio-*717nes impugnadas tengan un efecto incidental en la libertad de prensa. Opinión del tribunal de 12 de junio de 1998, pág. 702. Reconocida esta posibilidad, correspondía exami-nar dichas disposiciones bajo un criterio más estricto.
Para que pueda sostenerse una disposición que de algún modo supone una restricción incidental de uno de los dere-chos de expresión y de prensa garantizados por nuestra Constitución y por la Primera Enmienda de la Constitu-ción de Estados Unidos, es necesario que dicha disposición responda a un interés gubernamental sustancial y la res-tricción no puede ser mayor que lo necesario para adelan-tar dicho interés sustancial. Este escrutinio intermedio es el que se utiliza, al amparo de la Primera Enmienda, para restricciones neutrales en su contenido, pero que imponen una carga incidental en alguno de los derechos garantiza-dos por la libertad de expresión y de prensa. 4 Rotunda and Nowak, Treatise on Constitutional Law Sec. 20.18 (Supp. 1998); Turner Broadcasting System, Inc. v. F.C.C., supra, pág. 661; Turner Broadcast System, Inc. v. F.C.C., 520 U.S. - (1997); Forcade v. Knight, 416 F. Supp. 1025, 1035 (D.C. 1976).
El Tribunal Supremo de Estados Unidos ha reconocido que cuando de las alegaciones surgen planteamientos váli-dos que implican la Primera Enmienda, las disposiciones impugnadas no se salvan sólo porque satisfagan el criterio de la racionalidad. La carga que debe satisfacer el Go-bierno, una vez implicada la Primera Enmienda, es mayor. City of Los Angeles v. Preferred Communications, Inc., 476 U.S. 488 (1986). Es inapropiado revisar, según el escrutinio racional de la cláusula de igual protección de las leyes, una clasificación impuesta por la Asamblea Legislativa que afecta una conducta protegida por la Primera Enmienda. Police Department of Chicago v. Mosley, 408 U.S. 92, 98-99 y 102 (1972).
*718IV
Nos sentimos con el deber de levantar una última preocupación. Uno de los interrogantes que surge de los hechos planteados ante nos es a quién debe corresponder la facultad de definir lo que es prensa.(7) La labor no es sencilla, y otorgar esta facultad al sector equivocado puede tener efectos nefastos.
Hemos reconocido que
... la prensa constituye “un vehículo de información y opinión [para] informar y educar al público, ofrecer críticas, proveer un foro para la discusión y el debate, y actuar como un sustituto para obtener noticias e información para sus lectores, que por sí y como individuos no pueden o desean compilarla”. Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986).
Si consideramos que la función de la prensa incluye el revisar y evaluar la labor gubernamental para informar de ello al público, es forzoso concluir que debe de mantenerse a la prensa fuera del control gubernamental. Solo así po-drá llevar a cabo su función fiscalizadora adecuadamente.
La independencia de la prensa es crucial para nuestro sistema de gobierno. Una prensa independiente es una prensa en la cual la regulación del Estado está confinada a un mínimo. Esto incluye regulaciones tanto para estable-cer requisitos o cargas como para otorgar beneficios. Mien-tras mayor injerencia se dé al organismo gubernamental *719en los asuntos de la prensa, mayor será el control del Es-tado sobre ella.
Como parte de nuestro análisis del Reglamento Núm. 5285, examinamos reglamentos anteriores del Departa-mento de Estado que regían la expedición y regulación de credenciales de prensa. El Reglamento Núm. 3879 del De-partamento de Estado, vigente del 7 de febrero de 1989 al 27 de noviembre de 1992, definía, en su Art. 11(B), las cre-denciales de prensa como la identificación que acredita que su poseedor es un periodista activo en Puerto Rico y certi-ficado por la empresa para cual trabaja. Para ser conside-rado periodista bastaba que el solicitante se desempeñase en sus labores para dicha empresa en forma directa y cons-tante y que dicha empresa certificase la prestación de dichos servicios. Art. 11(A) del Reglamento Núm. 3879 del Departamento de Estado.
Dicho reglamento, al igual que el Reglamento Núm. 5285 que ya examinamos, adolecía de la carencia de auto-ridad para regular la expedición de credenciales de prensa, ya que su única base legal era la Sec. 3.1 del Capítulo III de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra, que regula los derechos a salvaguardarse en los procedimientos adju-dicativos formales en las agencias. Sin embargo, cabe re-saltar que, según el anterior Reglamento Núm. 3879, supra, la otorgación de la credencial de prensa al periodista dependía exclusivamente de una certificación a cargo de la propia empresa para la cual laboraba. Es decir, en última instancia, correspondía a la propia empresa periodística determinar, a base de la labor realizada por sus empleados, a quién debía concedérsele una credencial de prensa. Por considerar que con este criterio se limita la intervención gubernamental a un mínimo, refrendamos dicha definición.
*720V
Examinados los autos y el derecho aplicable hemos lle-gado a la conclusión de que el Reglamento Núm. 5285 del Departamento de Estado (que regula la expedición, reno-vación, cancelación, uso y responsabilidades de las certifi-caciones de prensa) es nulo por excederse de la autoridad concedida por sus leyes habilitadoras. Consideramos, ade-más, que la opinión de este Tribunal aplica a la See. 2-408(e) de la Ley Núm. 141, supra, el criterio de nexo racional o mínimo sin examinar ni contestar las preguntas que necesariamente surgen cuando —de modo directo o incidental— está involucrado el derecho a la libertad de prensa.
Al ignorar esta normativa constitucional, el Tribunal Supremo establece un precedente peligroso en lo que res-pecta a la libertad de prensa en Puerto Rico. Más aún, cuando esto conlleva permitir que el Departamento de Es-tado se abrogue el derecho de poder de emitir credenciales de prensa y así determine quién puede cubrir los eventos públicos.
En unos momentos en que ciertos medios de comunica-ción sostienen ante los tribunales y ante la opinión pública que el Estado está discriminando contra ellos mediante la colocación de anuncios gubernamentales como represalia por sus reportajes periodísticos, es realmente sorprendente y lamentable que una mayoría de este Tribunal permita que el Estado se abrogue el poder de discriminar entre periodistas.
Por todo lo anterior nos vemos obligados a disentir.

 Véase nuestras expresiones en Nadal v. Depto. de Estado, 145 D.P.R. 744 (1998), opinión disidente.


 Entiéndase la expedición de tablillas especiales de prensa por el Secretario de Transportación y Obras Públicas a los miembros de la Prensa General Activa.


 Véanse: Informe de la Comisión de Transportación y Obras Públicas de la Cámara de Representantes sobre el P. de la C. 1832 de 20 de abril de 1976, 7ma Asamblea Legislativa, 4ta Sesión Ordinaria, para adicionar la Sec. 2-408(e) a la Ley Núm. 141 de 20 de julio de 1960 (9 L.P.R.A. sec. 488(e)); Informe de la Comisión de Transportación y Obras Públicas de la Cámara de Representantes sobre el P. de la C. 228 de 20 de marzo de 1986, lOma Asamblea Legislativa, 2da Sesión Ordinaria, para disponer el uso único de una tablilla especial de prensa; Informe de la Comisión de Transportación y Obras Públicas del Senado de 12 de mayo de 1986 sobre el P. de la C. 228, supra, para disponer el uso de una tablilla única de prensa; Discusión del P. de la C. 228, Diario de Sesiones, 12 de marzo de 1987, pág. 436; Exposición de Motivos de la Ley Núm. 11 de 3 de abril de 1987, Leyes de Puerto Rico, pág. 28.


 Art. 2(B) del Reglamento para Regir la Expedición, Renovación, Cancelación, Uso y Responsabilidad de las Certificaciones de Prensa Núm. 5285 de 3 de agosto de 1995, Departamento de Estado (en adelante Reglamento Núm. 5285).


 El Hon. Juez Antonio Negrón García, juez ponente, citó y tradujo con apro-bación de B.J. Chamberlin y C.J. Brown, The First Amendment Reconsidered, Nueva York, Ed. Longman, 1982, pág. 110.


 El Tribunal Supremo federal ha tenido la oportunidad de examinar estos postulados en los casos sobre la imposición de impuestos a la prensa. La prensa no está inmune a que el Estado le imponga impuestos sobre el uso y las ventas, pero la Primera Enmienda de la Constitución federal impone ciertas restricciones al Estado. La jurisprudencia ha identificado cuatro (4) supuestos que, debido a la carga que imponen a la libertad de prensa, se presumen inconstitucionales: cuando el esquema contributivo responde a un propósito legislativo ilícito; cuando se trata de un im-puesto que se impone sólo a la prensa; cuando se trata de un impuesto que se impone a base del contenido de la publicación, y cuando se trata de un esquema selectivo en el cual se señala para trato diferencial a algunos miembros de un sector de la prensa. Grosjean v. American Press Co., 297 U.S. 233 (1936); Minneapolis Star v. Minnesota Comm’r of Rev., 460 U.S. 575 (1983); Arkansas Writers’ Project, Inc. v. Ragland, 481 U.S. 221 (1987); Leathers v. Medlock, 499 U.S. 439 (1991).
Se considera que un esquema contributivo impone una carga sustancial a la prensa cuando se señala a la prensa para un trato diferente o cuando se señalan para trato diferencial a algunos miembros en particular de un determinado sector de prensa. Minneapolis Star v. Minnesota Comm’r of Rev., supra, págs. 583-591. Un esquema de impuestos no puede aplicarse de modo selectivo a diferentes miembros de un mismo sector de la prensa. Arkansas Writers’ Project, Inc. v. Ragland, supra, pág. 234.


 La tarea no es fácil; tampoco existe un consenso al respecto. Algunas posi-ciones enfatizan la prensa como una institución, mientras que otras se enfocan en la función de la prensa. Véase M.B. Nimmer, Is Freedom of the Press a Redundancy: What Does it Add To Freedom of Speech?, 26 Hastings L. Journal 639 (1975); D. Lange, The Speech and Press Clauses, 23 U.C.L.A. L. Rev. 77 (1975).
Sin embargo, encontramos que, a nivel estatal, los estados se han visto obliga-dos a definir prensa en algunos supuestos. Entre estos se encuentran aquellos esta-tutos que confieren un privilegio estatutario a los periodistas de no tener que revelar sus fuentes; la definición de prensa en los estatutos que regulan acceso a las prisio-nes, y los estatutos que imponen impuestos o que otorgan exenciones contributivas a la prensa.